              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:16-cv-00197-MR
                CRIMINAL CASE NO. 1:03-cr-0005-MR-1


RAY LEE CASON,                   )
                                 )
                                 )
              Petitioner,        )
                                 )
vs.                              )              MEMORANDUM OF
                                 )              DECISION AND ORDER
UNITED STATES OF AMERICA,        )
                                 )
              Respondent.        )
________________________________ )

      THIS MATTER is before the Court on Petitioner’s Motion to Vacate,

Set Aside, or Correct Sentence under 28 U.S.C. § 2255 [Doc. 1], and in light

of Petitioner’s Supplemental Memorandum [Doc. 11], in which Petitioner

concedes that his claim is time-barred. Petitioner is represented by Caryn

Devins Strickland of the Federal Defenders of Western North Carolina.

                    BACKGROUND AND DISCUSSION

      On March 4, 2003, Petitioner was found guilty of bank robbery, in

violation of 18 U.S.C. § 2113(a) (Count One); bank robbery by use of a

dangerous weapon, in violation of 18 U.S.C. § 2113(d) (Count Two);

possession of a firearm in relation to a crime of violence, in violation of 18
U.S.C. § 924(c)(1)(A)(ii)) (Count Three); and felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g) (Count Four). [Crim. Case No. 1:03-cr-5-

MR-1, Doc. 15: Jury Verdict]. The Government subsequently dismissed

Count One prior to the entry of judgment. The presentence report found that

Petitioner had two qualifying prior convictions that triggered the career-

offender enhancement under U.S.S.G. § 4B1.2: a 1977 North Carolina

conviction for robbery with a dangerous weapon, and a 1996 North Carolina

conviction for escape. [Id., PSR at 10-11]. Based on the career-offender

enhancement, Petitioner faced a guidelines range of 360 months to life

imprisonment. [Id. at 15]. On May 25, 2004, this Court imposed a total

aggregate sentence of 444 months’ imprisonment. [Id., Doc. 21: Judgment].

      On June 26, 2015, the Supreme Court held in Johnson v. United States

that the residual clause of the Armed Career Criminal Act (“ACCA”) — which

covered any offense that “otherwise involves conduct that presents a serious

potential risk of physical injury to another” — is “unconstitutionally vague.”

135 S. Ct. 2551, 2557 (2015). Based on that holding, the Court concluded

that “imposing an increased sentence under the residual clause . . . violates

the Constitution’s guarantee of due process.” Id. at 2563. On April 18, 2016,

the Supreme Court held in Welch v. United States, 136 S. Ct. 1257, 1265


                                      2
(2016), that Johnson is retroactively applicable on collateral review to claims

that the defendant was improperly sentenced as an armed career criminal.

      On around June 21, 2016, Petitioner filed the underlying motion to

vacate though counsel, raising a Johnson claim. [Doc. 1]. In the motion to

vacate, Petitioner argued that, under Johnson, his prior North Carolina

conviction for escape no longer qualifies as a career-offender predicate

under Johnson.

      On September 2, 2016, the Court placed Petitioner’s motion in

abeyance pending the outcome of Beckles v. United States, Supreme Court

No. 15-8455, in which the petitioner argued that his career-offender sentence

was erroneously enhanced by an unconstitutionally vague residual clause of

U.S.S.G. § 4B1.2. [Doc. 4]. On March 6, 2017, the Supreme Court held in

Beckles that “the advisory Guidelines are not subject to vagueness

challenges.” 137 S. Ct. 886, 890 (2017). The Court reasoned that, because

the guidelines are not mandatory, due process is not implicated. Beckles did

not, however, resolve the question of whether Johnson’s constitutional

holding applies retroactively to those defendants, like Petitioner, who were

sentenced before United States v. Booker, 543 U.S. 220 (2005), when the

Sentencing Guidelines were mandatory rather than advisory. Because this

very issue was pending in the Fourth Circuit Court of Appeals, the
                                      3
Government filed a motion to stay pending a decision in United States v.

Brown, No. 16-7065, which this Court granted on August 1, 2017. [Docs. 6,

7].

      The Fourth Circuit decided Brown on August 21, 2017, holding that

Johnson did not apply to cases in which defendants were sentenced under

the pre-Booker Sentencing Guidelines. United States v. Brown, 868 F.3d

297 (4th Cir. 2017). The Fourth Circuit denied a motion for rehearing en

banc, United States v. Brown, 891 F.3d 115 (4th Cir. 2018), and the Supreme

Court denied certiorari, Brown v. United States, No. 17-9276, 2018 WL

2877128 (U.S. Oct. 15, 2018).

      On November 7, 2018, Petitioner filed a supplemental memorandum

in light of the Supreme Court’s denial of certiorari in Brown.        In the

supplemental memorandum, Petitioner states that the parties agree that,

based on the Supreme Court’s denial of certiorari, Petitioner’s claim is

foreclosed by Brown as untimely. As Petitioner concedes that his petition is

untimely, Petitioner’s motion will be denied and dismissed.

      Finally, the Court notes that Petitioner seeks an order from the Court

granting a certificate of appealability. Petitioner essentially contends that

reasonable jurists would disagree over the constitutionality of the Court’s

denial of a motion to vacate as untimely in which a petitioner raises a
                                     4
Johnson claim where the petitioner was sentenced pre-Booker. The Court

recognizes that Chief Judge Gregory wrote a dissent in the Fourth Circuit’s

Brown decision, arguing that the petitioner there should be entitled to relief

under Johnson and after Beckles. The Court also recognizes that Justice

Sotomayor wrote a dissent in the Supreme Court’s decision denying the

petition for certiorari in Brown, in which Justice Ginsburg joined.

Nevertheless, the Court of Appeals’ decision in Brown is binding. Whether

this Court or other reasonable jurists may differ on whether Brown was

correctly decided, it cannot reasonably be disputed that the holding of Brown

is binding on this Court and on subsequent panels of the Court of Appeals.

      As Brown is now settled law in this circuit, the Court declines to grant

a certificate of appealability in this action. The Court finds that the Petitioner

has not made a substantial showing of a denial of a constitutional right. See

generally 28 U.S.C. § 2253(c)(2); see also Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003) (in order to satisfy § 2253(c), a “petitioner must demonstrate

that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong”) (citing Slack v. McDaniel, 529 U.S.

473, 484-85 (2000)). Petitioner has failed to demonstrate both that this

Court’s dispositive procedural rulings are debatable, and that the Motion to

Vacate states a debatable claim of the denial of a constitutional right. Slack
                                        5
v. McDaniel, 529 U.S. 473, 484-85 (2000). As a result, the Court declines to

issue a certificate of appealability. See Rule 11(a), Rules Governing Section

2255 Proceedings for the United States District Courts, 28 U.S.C. § 2255.



                                     ORDER

      IT IS THEREFORE ORDERED that Petitioner’s Section 2255 Motion

to Vacate, Set Aside, or Correct Sentence [Doc. 1] is DENIED and

DISMISSED with prejudice.

      IT IS FURTHER ORDERED that the Court declines to issue a

certificate of appealability.

      IT IS SO ORDERED.

                                Signed: November 16, 2018




                                           6
